Quillian, Presiding Judge.
Appeal was taken from the dismissal of appellant’s notice of appeal in the lower court. The sole ground urged for reversal of that judgment is that the trial judge failed to set forth conclusions of law in the order.
CPA§ 52 (a) (Code Ann. § 81A-152(a); Ga. L. 1969, pp. 645, 646; 1970, pp. 170, 171) provides: "Findings of fact and conclusions of law are unnecessary on decisions of motions under section 81A-112 or 81A-156 or any other motion except as provided in section 81A-141(b).” See Walker v. Walker, 238 Ga. 273 (1) (232 SE2d 554). Because the ruling appealed from was based on a motion to dismiss, the appellant’s contention is therefore without merit.
Since the former appeal stands dismissed, any enumerated errors relating thereto may not be considered.
Argued October 12, 1977
Decided January 9, 1978.
Alton T. Milam, Frank G. Smith, Andrew S. Murphy, for appellants.
William J. Porter, Jr., for appellee.

Judgment affirmed.


Shulman and Banke, JJ., concur.